Citation Nr: 0709104	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  00-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for migraine headaches, including on an extraschedular basis.  

2.  Entitlement to an initial rating higher than 50 percent 
for post traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 6, 1967 to July 
17, 1967, and from February 1968 to February 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania which 
granted service connection for migraine headaches and 
assigned a 50 percent rating.  The veteran wants a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2006.  A 
transcript of that hearing is associated with the claims 
file.  

This matter has been remanded by the Board on multiple 
occasions, most recently in May 2006.  

The issues of entitlement to a higher initial rating for PTSD 
and TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
his service-connected headache disorder.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
migraine headaches, so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent, 
including on an extraschedular basis, for migraine headaches 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.20, 4.124a, Diagnostic Code (DC) 8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in August 1999.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO&IC readjudicated the claim and sent the 
veteran supplemental statements of the case (SSOCs) in June 
2005 and October 2006, following the VCAA notice compliance 
actions in December 2002, April 2004 and May 2006.  The 
veteran was provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the 
notices.  In June 2006, the veteran stated that he had no 
further evidence to submit.  His representative submitted 
written argument on his behalf in January 2007.  Therefore, 
there is no prejudice to him because his claim was 
readjudicated by the RO&IC after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the May 2006 letter stated:  
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in May 
2006, including as it relates to the downstream effective 
date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Entitlement to an initial rating higher than 50 percent for 
migraine headaches.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999). When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.   
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006). 

The veteran is currently assigned a 50 percent disability 
rating for his service-connected migraine headaches.  

Under DC 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  38 C.F.R. § 4.124a, DC 8100 (2006).

Analysis

The veteran is receiving the maximum rating, 50 percent, for 
migraine headaches under DC 8100.

Effectively, the only way in which a disability rating in 
excess of the currently assigned 50 percent may be considered 
is through the application of the extraschedular rating 
provision.  In the October 2006 SSOC, the RO&IC considered 
the matter of referral of this issue for consideration of an 
extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
migraine headaches.  Indeed, it does not appear from the 
record that he has been hospitalized at all for his migraine 
headaches.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  In 
this regard, the Board notes that loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Indeed, 38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is nothing in the current evidence of record to 
indicate that has caused impairment with employment over and 
above that contemplated in the assigned 50 percent schedular 
rating.  The Board feels that he is adequately compensated 
for any disability via the currently assigned 50 percent 
rating.  [The Board additionally observes that the veteran is 
also service connected for PTSD, with a 50 percent disability 
rating assigned, for a combined evaluation of 80 percent.]

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating higher than 50 percent for 
migraine headaches, including on an extraschedular basis, is 
denied.  


REMAND

Entitlement to an initial rating higher than 50 percent for 
PTSD.  

Entitlement to TDIU.

In a May 2006 decision, the Board granted the veteran's claim 
for service connection for PTSD.  In an August 2006 rating 
decision which effectuated the May 2006 Board decision, the 
RO&IC assigned a 50 percent rating for PTSD, effective 
December 1, 1998.  In a statement (VA Form 21-4138) received 
in November 2006, the veteran indicated that he was appealing 
for a higher rating for PTSD.  The Board construes the 
veteran's statement as a notice of disagreement (NOD) with 
the disability rating assigned for PTSD.  See 38 C.F.R. § 
20.201 (2006).

The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  But, 
here, the RO has not yet issued a statement of the case (SOC) 
concerning the increased rating issue or given the veteran an 
opportunity to perfect an appeal to the Board on this 
additional issue by filing a timely substantive appeal (e.g., 
a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200 
(2005).  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that in circumstances - as here, where an NOD has 
been filed, but an SOC has not been issued, the Board must 
remand (as opposed to refer) the claim to the RO for issuance 
of an SOC.

The Board further notes that in the November 2006 statement 
the veteran contended that he was unable to work because of 
his service-connected PTSD and migraine headaches.  A review 
of the medical evidence in this case suggests that the 
veteran may be unemployable due to his service-connected 
PTSD, but not his headaches.  A May 2005 statement from a VA 
physician, Dr. Wagner, maintains that the veteran's PTSD has 
been of such severity that in spite of psychotherapy, 
medication and counseling, he remains permanently and totally 
disabled.  Dr. Wagner further stated that the veteran was 
unable to pursue any form of gainful employment.  The 
evidence in this case reasonable raises a claim of 
entitlement to TDIU.  

Since the disposition of the TDIU claim, in turn, could 
potentially impact the disposition of the claim for a higher 
rating for the PTSD, and vice versa, the claim for a TDIU 
must be developed and readjudicated by the RO before further 
adjudicating the claim for a higher rating for the PTSD.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  This also avoids piecemeal adjudication of 
the claims with common parameters.  See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).



Accordingly, the case is REMANDED to the RO&IC for the 
following action:

Adjudicate the veteran's claims of 
entitlement to a higher initial rating 
for his PTSD and for a TDIU.  If these 
claims are not granted to his 
satisfaction, send him and his 
representative a SOC concerning the 
TDIU claim and the claim for a higher 
initial rating for the PTSD.  Give them 
time to respond, including to perfect 
an appeal of the claims by filing a 
timely substantive appeal (VA Form 9 or 
equivalent statement) before returning 
the case to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


